     Case 8:19-cv-02262-VEB Document 24 Filed 03/31/21 Page 1 of 2 Page ID #:935




1                                                                    JS-6

2

3

4

5

6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8

9
     LINDA J. BARRIS,                              Case No. 8:19-CV-02262 (VEB)
10
                            Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
     Social Security,
13
                            Defendant.
14

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
17
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
18
     Commissioner’s request for an order affirming the Commissioner’s final decision and
19
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
20                                             1

                       JUDGMENT – BARRIS v SAUL 8:19-CV-02262-VEB
     Case 8:19-cv-02262-VEB Document 24 Filed 03/31/21 Page 2 of 2 Page ID #:936




1    matter is REMANDED for further proceedings consistent with the Decision and

2    Order; and (4) this case is CLOSED without prejudice to a timely application for

3    attorneys’ fees and costs.

4          DATED this 31st day of March 2021,

5                                      /s/Victor E. Bianchini
                                       VICTOR E. BIANCHINI
6                                  UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20                                          2

                        JUDGMENT – BARRIS v SAUL 8:19-CV-02262-VEB
